Case 2:18-cv-01850-JLR Document19 Filed 06/13/19 Page 1 of 4

 

 

 

 

1
2
3
4 Judge James L. Robart
5 UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
6 AT SEATTLE
JOHNNY B. DELASHAW, JR., M.D.
7 . Civil Action No, 2:18-cv-01850-JLR
Plaintiff,
8 vs STIPULATED MOTION &
‘ ORDER COMPELLING
9 PRODUCTION OF RECORDS
ALDEN ROBERTS, M.D.; MELANIE Note on Motion Calendar:
10| DELEON; MICAH MATTHEWS; GORDON June 13, 2019
WRIGHT; AND STEPHEN CORREA, D.V.M.,
11 Defendants.
12 STIPULATION
13 Plaintiff Johnny B. Delashaw and Defendants Alden Roberts, Melanie DeLeon, Micah
Matthews, Gordon Wright, and Stephen Correa, by and through their respective counsel,
4 stipulate as follows:
15 1. Plaintiff seeks to compel full and complete responses to its First Requests for
16 Production of Documents, which were served on March 4, 2019, and for which Defendants
provided partial responses on April 26, 2019, May 15, 2019, and May 17, 2019, and are
17 currently reviewing approximately 8,800 electronic files for responsiveness, redaction, and
18] privilege.
19 2, To resolve this issue, the parties agree that the Court should enter an Order as
follows:
20 STIPULATED MOTION & ORDER COMPELLING LAW OFFICES
PRODUCTION OF RECORDS - Page 1 BENNETT BIGELOW & LEEDOM, P.S.
02975-001\2578547_ 3 601 Union Street, Suite 1500

 

Seattle, Washington 98101-1363
T: (206) 622-5511 F: (206) 622-8986

 

 

 
Case 2:18-cv-01850-JLR Document 19 Filed 06/13/19 Page 2 of 4

 

| (a) Defendants shall provide full and complete responses to Plaintiffs First Requests
2 for Production, subject to the provisions of Fed-R, Civ. P 26(e), not later than July—
15, 2019;
3
(b) Responsive materials will be organized or identified by request for production
4 numbers;
5 (c) Where practicable, electronically stored. information will be produced in native
format; and
6
(d) Where practicable, responsive documents that have been identified and reviewed
7 for privilege will be produced on a rolling basis prior to July 15, 2019:
8 DATED this 13th day of June, 2019.
9 BENNETT BIGELOW & LEEDOM, PS.
10 By __s/ Amy M. Magnano
Michael Madden, WSBA No. 8747
Amy M. Magnano, WSBA No. 38484
1 Michael Maddera, WSBA No. 48169
Bennett Bigelow & Leedom, P.S.
12 601 Union Street, Suite 1500
Seattle, Washington 98101-1363
Telephone: (206) 622-5511
13
Fax: (206) 622=8986----
Email: amagnano@bbilaw.com
14 Attorneys for Plaintiff
15
OFFICE OF THE ATTORNEY GENERAL
16 By:_s/ Scott Barbara
Scott Barbara, WSBA No. 20885
17 Office of the Attorney General - Torts Division
800 5th Avenue, Suite 2000
18 Seattle, WA 98104
(206) 464-7352
Scottb2@atg.wa.gov
19 Attorneys for Defendants
20 STIPULATED MOTION & ORDER COMPELLING LAW OFFICES
PRODUCTION OF RECORDS - Page 2 BENNETT BIGELOW & LEEDOM, P.S.

 

 

 

02975-001\2578547_3 601 Union Street, Suite 1500

Seattle, Washington 98101-1363
T: (206) 622-5511 F: (206) 622-8986

 

 
Case 2:18-cv-01850-JLR Document19 Filed 06/13/19 Page 3 of 4

 

1 ORDER
2 IT IS SO ORDERED,
3 DATED this i day of June, 2019.
. C\ 0 RIES
5 a
JAMES L. ROBART
6 United States District Judge
| Presented by:
7 .
BENNETT BIGELOW & LEEDOM, P.S.
8
By _s/ Amy M. Magnano
9 Amy M. Magnano, WSBA No. 38484
Bennett Bigelow & Leedom, P.S.
601 Union Street, Suite 1500
10 Seattle, Washington 98101-1363
Telephone: (206) 622-5511
11 Fax: (206) 622-8986
Email: amagnano@bbllaw.com
12 Attorneys for Plaintiff
13],
14
15
16
17
18
19
20 STIPULATED MOTION & ORDER COMPELLING LAW OFFICES
PRODUCTION OF RECORDS - Page 3 BENNETT BIGELOW & LEEDOM, P.S.
02975-001\2578547_3 601 Union Street, Suite 1500

 

 

 

Seattle, Washington 98101-1363
T: (206) 622-5511 F: (206) 622-8986

 

 

 
